FILED
                             NOT FOR PUBLICATION                              FEB 23 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 PARAMJIT KAUR,                                   No. 07-70390

               Petitioner,                        Agency No. A070-917-445

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Paramjit Kaur, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and relief



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence adverse credibility

determinations, Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and we

deny the petition for review.

       Substantial evidence supports the agency’s adverse credibility determination

based upon a discrepancy between Kaur’s testimony and her asylum application

regarding the number of times she was arrested, see Chebchoub v. INS, 257 F.3d
1038, 1043 (9th Cir. 2001), and Kaur’s explanation for the discrepancy does not

compel the conclusion she is credible, see Lata v. INS, 204 F.3d 1241, 1245 (9th

Cir. 2000). Absent credible testimony, Kaur’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       Because Kaur’s CAT claim is based upon the same testimony the agency

found not credible, and she does not point to any other evidence compelling the

conclusion that it is more likely than not she would be tortured if returned to India,

Kaur’s CAT claim fails. See id. at 1156-57.

       PETITION FOR REVIEW DENIED.




DL/Research                                2                                    07-70390